Citation Nr: 1744174	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  04-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis prior to June 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to April 1972.

The matter initially came before the Board of Veteran's Appeals (Board) from an August 2003 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board denied the Veteran's claim for a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) in an August 2006 decision.  In a March 2008 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the case to the Board.

In May 2009, the Board remanded the claim to the RO for further development and readjudication of the claim.  Then in November 2010, the RO increased the Veteran's disability rating to 30 percent for PTSD, effective July 1, 2008.

In September 2011, the Board granted a 50 percent rating for Veteran's PTSD throughout the appeal, effective February 18, 2003.  The Board also found that the issue of entitlement to a TDIU had been raised by the record and took jurisdiction of the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, in pertinent part, remanded the TDIU issue for additional development. 

In June 2013, the Veteran filed another claim for an increased rating for his service-connected PTSD.  In January 2014, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective June 3, 2013. 

In an April 2014 rating decision, the RO denied entitlement to a TDIU, finding that the issue of entitlement to a TDIU was moot based on the Veteran's receipt of a 100 percent evaluation for PTSD.  However the receipt of a 100 percent evaluation for PTSD does not necessarily moot the issue of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating). 

In June 2016, the Board remanded the claim in order to obtain additional treatment records that were identified by the Veteran. 

In March 2017, the Board remanded the claim again in order to obtain the Veteran's employment records and refer his claim to the Director of VA's Compensation and Pension (C&P) Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis.  

In June 2017, a VA memorandum by Decision Review Officer (DRO) recommended a denial of the claim on extraschedular basis, and in August 2017 decision, the Director of Compensation Service concurred. 

The case has now been returned to the Board for further appellate review. 


FINDING OF FACT

Resolving any doubt in the Veteran's favor, since his reported last date of employment in October 2010, the evidence establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

Since his reported last date of employment in October 2010, but not before, the criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Analysis

The Veteran essentially asserts that his PTSD was the reason for his retirement from his job as a letter carrier in October 2010. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a). 

 If the schedular rating is less than total, a total rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he/she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  If not, all veterans who shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If 4.16(a) is not met, the case will be referred to the Director of the Compensation Service, for extraschedular consideration of all veterans who are unemployable by reason of service-connected disabilities.  Id.  

In this case, the Veteran's combined disability rating for his multiple service-connected disabilities (excluding temporary total ratings) is 60 percent prior to June 3, 2013.  Therefore, the Veteran does not meet the minimum schedular requirements for TDIU during the applicable time period.  See 38 C.F.R. § 4.16 (a).  
Therefore, the only basis for the assignment of a TDIU in this case is on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Thus, the central inquiry is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Factual Background

During the course of his appeal, the Veteran has received considerable VA treatment for his PTSD, including inpatient programs.  

In May 2001, the Veteran testified at a hearing before the Board.  The Veteran reported that he worked as a letter carrier for a living.  He stated that he enjoyed his job, as it helped keep him busy which he felt was the best thing for him.

In August 2001, the Veteran underwent a VA examination.  It was noted that he had been employed at the Post Office since 1983.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, explaining that the Veteran presented with a picture of subthreshold PTSD.  A GAF of 55 was assigned.

In July 2003, the Veteran wrote a statement indicating that he had anxiety attacks.  He stated that he had done okay since getting out of the PTSD program.  However, the Veteran indicated that he had trouble when he would get mad and tried to avoid situations that might put him in that mood.  He stated that he had trouble tolerating crowds.  He was able to get along with his co-workers, but he stated that he did not talk to them unless he had to. 

The Veteran underwent a VA examination in July 2003.  The Veteran was noted to have a job at the Post Office and he was married to a supportive woman.  The examiner stated that the Veteran's present level of functioning was fair.  He was working and his social skills were reasonable.  

In August 2003, the Veteran was seen for a program follow-up.  The Veteran was noted to sublimate all his energies into his work and his life at home, and he reported looking forward to bow-hunting with his son.

In October 2003, the Veteran reported trying to work as much overtime at the Post Office and was very active in the yard to prevent idle time and intrusive thoughts.  

In August 2004, the Veteran underwent a VA examination.  It was noted that while in the program, the Veteran was nevertheless able to work on Saturdays and once discharged from the program he was able to resume his 40 hour work week.  The Veteran was assigned a GAF of 60, which the examiner stated was indicative of only mild industrial and moderate social limitation.  The examiner stated that the Veteran's clinical status was attenuated by medications, and he was noted to be functioning fairly well overall.  The Veteran continued to be socially isolative, but he was working a full time job that he enjoyed.

In November 2005, the Veteran presented for treatment at VA, complaining that he was going to kill himself and someone else first if he had the chance.  The Veteran reported having had problems with recent changes in his memory.  He stated that his anxiety and depression had been worsening.  It was noted that the Veteran had been acting very psychotic during his group meeting, requiring several members of the group to control him.  He was stating that he intended to kill himself by drinking antifreeze.  He had apparently ingested 3 tabs of medication and downed some wine (which he did not consider to be a suicidal act/gesture).  The Veteran was anxious and somewhat disheveled.  He was assigned a GAF of 30.  The Veteran was hospitalized for approximately a month. 

The Veteran was discharged from the hospital in December 2005.  At discharge his GAF was 50.  During the hospitalization, the Veteran's medication was stabilized.  It was noted that the Veteran's wife had relocated during his hospitalization.  It was noted that the Veteran's insight and judgment were fair-poor.  He was depressed and his affect was flat.  However, by January 2006, the Veteran and his wife had gotten back together, and both reported a much improved adjustment in the Veteran's attitude and behavior. 

In June 2006, the Veteran complained that he had no energy since being discharged from the hospital.

In May 2007, the Veteran was well oriented at this TRP session.  He had no new complaints and he was noted to appear glad to see the other members of the group.  Later in the month, the Veteran presented for treatment, complaining that he was getting some of his work confused.  He reported being hypervigilant.

In July 2007, the Veteran reported that he had performed CPR on a man on his mail route who wound up dying, despite the Veteran's heroic actions.

In December 2007, the Veteran underwent a VA examination.  The Veteran was felt to be a reliable historian.  It was noted that his most recent GAF score was 48 in May 2007.  The Veteran stated that he did not like crowds and he preferred to stay home and be alone.  He had minimal social interactions outside of his family.  He continued to work for the Post Office as he had for 25 years, although it was noted that the Veteran's had missed some time as a result of his PTSD.  The Veteran did yard work regularly and attended church on Sundays in addition to his postal work.  The examiner assigned a GAF of 55 indicating that the Veteran had mild impairment in industrial functioning and moderate impairment in social functioning.  The Veteran's overall quality of life was compromised secondary to his PTSD.  The Veteran's marriage was stable; he reported being socially isolated, but he did spend time with family members.  No major industrial problems were identified.

In April 2008, the Veteran was admitted to the residential trauma processing cohort for 7-8 weeks.  At that time he was assigned a GAF of 50.  The program ran until June 2008. 

In March 2009, the Veteran was noted to be very volatile in his group.  In April 2009, it was discussed with the Veteran that there were concerns regarding his behavior in the previous meeting.  It was noted that the Veteran was cooperative and made no statements that were considered inappropriate.  Later in April 2009, the Veteran reported complaints of anxiety.  The Veteran had been told by his employer not to return until he was seen by VA.  The Veteran was upset by what he perceived as an unfair work practice.  He had requested the anniversary of his daughter's death off in order to be with his wife.  His supervisor did not grant the request.  It was noted that the Veteran was able to discuss what he knows intellectually and what he feels emotionally, but his anxiety interfered with his ability to concentrate.  It is noted that the Veteran subsequently discussed the incident with his supervisor, who informed him that if he had known the reason he would have granted the leave.  The Veteran felt good about this.

In December 2009, the Veteran reported that it was a difficult time for him, given his daughter's death and the holidays.  He continued to work for the Post Office.  He was alert and well-oriented.  His speech was logical and goal-directed.  His affect was appropriate to his anxious mood.  The Veteran stated that he had feeling of impending doom, but he was attempting to remain positive and not dwell on things that were outside of his control.  He reported staying busy and was communicating with his wife.  

In January 2010, it was noted that the Veteran had done fairly well in the past year, but he had been having problems at work recently, feeling that they were breathing down his neck and watching everything that he did.  The Veteran stated that he often perceived others as judging him.  A GAF of 50 was assigned.

In February 2010, the Veteran presented in an agitated state and needed to talk to someone.  The Veteran reported having had a run in with a Post Office manager who had treated him badly and made him feel that he was being singled out.  
In March 2010, the Veteran was noted to have another incident at work which upset him.  He denied any actual suicidal ideation or homicidal ideation, but he was tearing up and shaking at work.  The Veteran had another confrontation with a supervisor later in March.  It was noted that the Veteran was considering retirement.  In April 2010, the Veteran reported liking his job.  

In May 2010, the Veteran reported winning an EEO action against a supervisor.  Later that week, the Veteran presented for treatment.  He was anxious, but alert and oriented.  It was noted that the Veteran had been a good employee for a number of years, and that he only began taking so much leave after the death of his daughter.  

The Veteran submitted a statement in support of claim on August 25, 2010, in which he indicated that he was no longer working at the USPS due to his PTSD, and noted that it was the "environment in which [he] was working and the upper management making [his] stress levels increase."

In June 2011, the Veteran underwent a VA examination at which he reported continued psychiatric symptoms.  He reported being short-tempered and would get aggravated easily.  He admitted having displayed verbally aggressive behavior toward his wife.  He reported poor motivation and lack of interest in activity.  He had difficulty with attention, and concentration, but he denied any active suicidal ideation or homicidal ideation.  The Veteran avoided crowds.  The Veteran's symptoms were noted to be intermittent.  The examiner asserted that the Veteran's psychiatric symptoms had caused impairment in psychosocial functioning.  The Veteran worked for 28 years for the Postal Service and quit working in October 2010.  It was noted that the Veteran was married and was close to his children, but he generally avoided social interaction outside of the family.  The Veteran stated that he quit working because of problems getting along with individuals and that he could not trust anyone at work.

The examiner further noted that the Veteran's current psychiatric symptoms impaired his ability to hold gainful employment.  The examiner assigned a GAF of 65, but indicated that his GAF for PTSD was 55.  The examiner stated that no delusion or thought disorder was noted, and he explained that the GAF score reflected moderate impairment in psychosocial functioning.  The Veteran was noted to be isolated and withdrawn.  He reported minimal interpersonal social interaction outside of his family.
The September 2013 examiner noted that the Veteran was resentful for missing his 30 year retirement and had homicidal ideas (without intent) toward a supervisor who he felt mistreated him.  The examiner concluded that the Veteran had total disability and inability to sustain gainful employment due to PTSD. 

In October 2013, the Veteran submitted application for increased compensation based on unemployability.  He indicated that his service-connected PTSD prevents him from working as a USPS letter carrier.  He indicated that he attempted to obtain employment since he became disabled to work as a driver in 2012 and additional two days.  He had high school education and one year of college.  He noted that he had training in artillery, fundamental aviation, journey man/plumber, and letter carrier. 

Analysis

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise to support the grant of entitlement to TDIU on an extraschedular basis.  As noted, the Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected disabilities.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Over the course of 2010, medical treatment records addressing the nature and severity of the Veteran's PTSD demonstrate that he had increasing anxiety about his job and his decision to retire.  Despite his level of education, the Veteran's ability to work was impaired by his PTSD as noted by the competent medical and lay evidence above.  Furthermore, the Veteran's attempts to secure gainful employment and his indication that he attempted to work as a driver during 2012 were evidently not fruitful, as noted above, in 2011 and again in 2013, VA examiners confirmed that his PTSD prevented him from securing a gainful employment.  The Board finds highly probative both VA opinions that attributed the Veteran's inability to work as early as 2010 to the severity of his PTSD. The Board also takes into consideration the Veteran's statement that his PTSD caused him to forgo his 30 year retirement and leave his job in 2010.  

Therefore, the Board finds that an extraschedular TDIU should be awarded in October 2010, the date he became too disabled as identified by the Veteran in his application for increased compensation based on unemployability, but not before as he was gainfully employed prior to such date.    

ORDER

Since his reported date of last employment in October 2010, but not before, a TDIU on an extraschedular basis is granted.  



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


